DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
In view of the amendments filed on 6/3/2022, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 2, cited in the office action of 3/25/2022, are moot.
Regarding claims 11-19, independent claim 11 has been amended to recite that a segment comprises two sets of distal sub-struts, which are distal to and proximal to the waist, respectively. This feature does not appear to be a part of the elected species embodiment. Therefore, the claims have remained withdrawn for being directed towards a non-elected species embodiment.
Applicant’s remaining arguments with respect to claim(s) 2-10 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2, 3, and 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bosma et al. (US Pat. No. 6,443,972; hereinafter Bosma).
Bosma discloses the following regarding claim 2: a method of retrieving vascular debris from a vasculature (col. 3, lines 24-65) comprising: inserting into the vasculature of a patient at least a portion of a sheath (3) comprising a distal opening (located at element 4) (Fig. 1; col. 3, lines 24-41) and encasing two or more segments (22) (col. 3, lines 24-41, which states that “at least one” filter is introduced to a blood vessel) expandable from a collapsed state to an expanded state (col. 3, lines 24-41), each segment having a waist (please see annotated Figure A, below) comprising the radially largest region of the segment (Figure A), a proximal longitudinal end (Figure A), and a distal longitudinal end (Figure A), wherein at least a first segment comprises: a plurality of first proximal strut portions (Figure A) extending from the proximal longitudinal end (Figure A; Fig. 8); a plurality of first distal strut portions extending proximally from the waist (Figure A); a plurality of first sub-struts having first and second ends (Figure A), wherein every one of the first proximal strut portions, extending distally from the proximal longitudinal end (Figure A; Fig. 8), divides into the first ends of two of said plurality of first sub-struts (Figure A; Fig. 8), with the second ends of those two of said plurality of first sub-struts extending and connecting, respectively, to two different first distal strut portions (Figure A; Fig. 8); a plurality of second distal strut portions extending proximally from the distal longitudinal end (Figure A; Fig. 8); a plurality of second proximal strut portions (Figure A) each connected to a respective one of the first distal strut portions at the waist (Figure A; Fig. 8); and a plurality of second sub-struts having first and second ends (Figure A), wherein every one of the second proximal strut portions, extending distally from the waist (Figure A), divides distally into the first ends of two of said plurality of second sub-struts (Figure A; Fig. 8), with the second ends of those two of said plurality of second sub-struts extending and connecting, respectively, to two different second distal strut portions (Figure A; Fig. 8); -2-Application No. 16/948,743Attorney Docket No. H-KN-02476US03CONreleasing at least a portion of a segment outside the distal opening wherein at least a portion of the segment expands to engage the vascular debris (col. 3, lines 24-65); and retrieving the segment and at least a portion of the vascular debris inside the sheath (col. 7, lines 14-20; col. 7, lines 52-col. 8, lines 2).  


    PNG
    media_image1.png
    554
    1036
    media_image1.png
    Greyscale

Figure A.

Bosma discloses the following regarding claim 3: the method of Claim 2, wherein retrieving the segment and at least a portion of the vascular debris inside the sheath comprises proximally retracting a wire tethered to a proximalmost one of the segments (col. 7, lines 14-20, where the hook member is attached to the noose construction).  
Bosma discloses the following regarding claim 6: the method of Claim 2, wherein, after releasing at least a portion of the segment, the waist of the segment engages a wall of the vasculature (col. 5, lines 66-col. 6, lines 21).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5, and 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosma in view of Brady et al. (US Pub. No. 2013/0345739; hereinafter Brady).
Regarding claim 4, Bosma discloses the limitations of the claimed invention, as described above. It further recites that the filter collects vascular debris comprising a thrombus (col. 1, lines 64-col. 2, lines 11). However, Bosma does not explicitly disclose the vasculature for the filter comprising a neurovasculature. Brady teaches that it is well known in the art that filtering segments (e.g., 886) are used in a variety of different parts of the anatomy, including in the neurovasculature (paras. 0001-0003, 0621), for the purpose of providing treatment to the sites needed for a particular patient. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Bosma to be used in neurovasculature, as taught by Brady, in order to provide treatment to the necessary sites for a particular patient.
Regarding claims 5 and 7-9, Bosma discloses the limitations of the claimed invention, as described above. However, Bosma is silent as to the details of inserting and retrieving the filtering device of the vasculature. Brady teaches filter segments (e.g., 886) comprising struts and sub-struts (Fig. 3a; paras. 0025-0030). The filter segments of Brady are released by releasing a distalmost segment at a position distal to the thrombus (paras. 0001-0003, 0145-0152). Brady further teaches aspirating a region adjacent the distal opening after releasing the at least a portion of the segment (paras. 0143-0145). The segment of Brady is retrieved by causing the segment to revert to the collapsed state (paras. 0074-0075, 0082, 0093, 0145). After the insertion of Brady, the distal opening on the sheath of the catheter (paras. 0025-0030) is positioned distal to the vascular debris (paras. 0001-0003, 0145-0152); and releasing at least a portion of the segment outside the distal opening comprises proximally retracting the sheath relative to the segment (para. 0145). These procedures taught by Brady allow the device to be more easily and accurately positioned and retrieved to remove the vascular debris from the patient. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Bosma to comprise the insertion and retrieval steps taught by Brady, in order to allow the device to be more easily and accurately positioned and retrieved to remove the vascular debris from the patient.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosma in view of Palmer et al. (US Pub. No. 2004/0068288; hereinafter Palmer).
Bosma discloses the limitations of the claimed invention, as described above. However, Bosma does not disclose expanding a balloon proximal to the vascular debris to substantially slow or stop blood flow downstream to the vascular debris. Palmer teaches that it is well known in the art that a balloon is used in conjunction with a vascular debris retrieval device to slow or stop blood flow (paras. 0063-0066), for the purpose of reducing the risk of losing the debris material contained in the retrieval device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Bosma to comprise a balloon to stop or slow blood flow, as taught by Palmer, in order to reduce the risk of losing the debris material contained in the retrieval device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774